Citation Nr: 0409324	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-13 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from January to April 1958.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In his substantive appeal (VA Form 9), received in September 
2002, the veteran requested a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board.  This is often called 
a travel Board hearing.  However, in a November 2002 
statement, the veteran indicated that he wished to withdraw 
his request for a hearing before a VLJ of the Board.  There 
are no other hearing requests of record, so the Board deems 
his request for a travel Board hearing withdrawn.  See 
38 C.F.R. § 20.704(d) (2003).

Unfortunately, for the reasons indicated below, this case 
must be remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran believes he is entitled to a TDIU because he is 
incapable of securing and maintaining substantially gainful 
employment due to the severity of his service-connected 
bilateral knee disability.  But further development is needed 
before actually making this determination and deciding his 
appeal.

The veteran provided the RO with a brief summary of his work 
history in a September 2002 statement.  However, his 
statement did not provide all of the relevant information 
necessary to determine his skills and employment history.  
He therefore needs to supplement this statement with 
additional information so his education level, skill level, 
and length of unemployment may be confirmed.

The veteran most recently underwent VA examinations in June 
2002 in connection with his claim for a TDIU, and reports of 
those examinations are of record.  But the VA examination 
reports do not provide the necessary information to determine 
whether his service-connected degenerative joint disease of 
the right and left knees, status-post total knee 
replacements, when standing alone, are so severe that it is 
impossible for him to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2003).  The VA examiners failed to provide 
the necessary clinical findings required to accurately 
determine the severity and manifestations of his bilateral 
knee disorder, such as whether there is loss of muscle 
strength, substance, and endurance, and weakness, fatigue, 
pain, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  See, too, 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2003).

Similarly, the June 2002 VA examiner did not discuss or 
otherwise distinguish the impact of the veteran's gout, 
hypertension, varicose veins, low back pain, and leg pain on 
his ability to work.  This is important to consider because 
these conditions are not service connected and, thus, cannot 
serve as grounds for granting a TDIU.  The Board needs more 
information to determine the extent of disability 
attributable solely to the service-connected right and left 
knee degenerative joint disease, with total knee 
replacements, as opposed to unrelated factors.  And if it is 
not possible or feasible to make this distinction, then all 
of the symptoms specifically referable to the knees must be 
considered as part and parcel of the underlying bilateral 
knee disabilities.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996) (the Board is precluded from differentiating between 
symptomatology attributed to different disabilities in the 
absence of medical evidence which does so).  So another 
VA examination is required to make this important 
determination.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to any further adjudication, 
review the claims file and ensure that 
all notification and development required 
by the VCAA is completed in accordance 
with 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002).  This includes 
written notice of the evidence, if any, 
the veteran is expected to provide in 
support of his claim, and the evidence, 
if any, the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  Also advise him that he 
should submit any relevant evidence in 
his possession concerning his claim.

2.  Ask the veteran to supplement his 
September 2002 statement with an 
additional statement containing more 
information and details concerning his 
level of education, skill level, and 
employment history, including insofar as 
when he last worked.  With his 
authorization, obtain and associate with 
the claims file records confirming his 
employment history.  This may require 
having him complete another TDIU 
application (VA Form 21-8940), but if 
this is not required to obtain this 
information, then he need not complete 
another application.

3.  Schedule the veteran for another VA 
orthopedic examination to ascertain the 
severity and manifestations of his 
service-connected right and left knee 
degenerative joint disease with total 
knee replacements.  Conduct all testing 
and evaluation needed to make this 
determination.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, correlating his 
complaints and findings to each diagnosed 
disorder.  The examiner should, if 
possible, indicate what specific symptoms 
are attributable to the service-connected 
degenerative joint disease of the 
right and left knees, with total knee 
replacements.  Please also discuss the 
rationale of all opinions provided.

The examiner should specifically comment 
on the veteran's current level of 
impairment due to his degenerative joint 
disease of the knees, and identify all 
joint, muscular, and/or neurological 
residuals attributable to his 
degenerative joint disease.  Report the 
range of motion for his knees, as well 
as indicate what would be the normal 
range of motion.  Provide an objective 
characterization as to whether there is 
any pain, weakened movement, or 
premature or excess fatigability, and 
whether there is likely to be additional 
range of motion loss due to any of the 
following:  (1) pain on use, including 
during flare-ups or repetitive or 
prolonged tasks; (2) weakened movement; 
(3) fatigability; or (4) incoordination.  
If applicable, provide an objective 
characterization of the duration and 
severity of such exacerbations.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
etc., please indicate this, too.  Also 
discuss the severity of the arthritis 
and laxity in his knees.  Does the 
veteran also have ankylosis?  If so, 
please also indicate the extent of it.  
Describe and explain any neurological or 
muscular impairment, as well, including 
whether there are objective clinical 
indications of antalgic gait, stiffness, 
absence of laxity, nerve or ligament 
damage, and instability.  
Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
the physical findings on examination 
should be directly addressed and 
discussed in the examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

4.  Then readjudicate the veteran's claim 
for a TDIU in light of any additional 
evidence obtained.  If the benefit sought 
is not granted to his satisfaction, send 
him and his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




